UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6096


CHARLES EVERETTE HINTON,

                Plaintiff – Appellant,

          v.

MICHAEL W. HENDERSON; PETER S. GILCHRIST; TERESA BROADWAY;
ANDREW RUDGERS, Probation Officer,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Dennis L. Howell,
Magistrate Judge. (3:10-cv-00505-RJC-DLH)


Submitted:   March 31, 2011                 Decided:   April 6, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Everett Hinton, Appellant Pro Se. Sean Francis Perrin,
WOMBLE CARLYLE SANDRIDGE & RICE, PLLC, Charlotte, North
Carolina; Grady L. Balentine, Jr., Special Deputy Attorney
General, Raleigh, North Carolina; Oliver Gray Wheeler, OFFICE OF
THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles Everette Hinton seeks to appeal the magistrate

judge’s order denying his motion to amend his 42 U.S.C. § 1983

(2006) complaint to add an additional defendant.                     This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),    and    certain     interlocutory     and       collateral    orders,     28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan    Corp.,    337 U.S. 541,   545-46      (1949).         The   order

Hinton    seeks    to   appeal      is   neither      a    final     order    nor    an

appealable interlocutory or collateral order.                      Accordingly, we

deny Hinton’s request for counsel and dismiss the appeal for

lack of jurisdiction.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the    court     and   argument      would    not     aid   the

decisional process.

                                                                             DISMISSED




                                          2